Ackekson, C. C. J.
This matter comes before me upon a rule to show cause why the verdicts of $2,500 for Margaret Hawkins and $200 for her husband, George J. Hawkins, should not be set aside and a new trial granted upon the grounds that the verdicts are against the weight of evidence and are excessive.
I have carefully read the transcript of the evidence while the case is still fresh in my mind and have reached the conclusion that the verdicts are not against the weight of the evidence.
With regard to the amount of the verdict in favor of Mrs. Hawkins, the jury could have found from the testimony that she sustained, as the result of the accident, a contusion of the right hip, which cleared up in from ten days to six weeks, a bruise over the right eye (no scar), a sprain of the right ankle (no broken bones or torn ligaments), which she says kept her off her feet for six weeks, and which she says still bothers her during the cold weather, but which the family doctor says was cured in about three weeks. After the accident she went to a hospital where her ankle was dressed, but she went right home and was in bed about one week, during which time hemorrhages from the vagina developed, she be*78ing at the time about two and one-half months pregnant. A miscarriage resulted, and she was taken to the hospital where She was curretted which effected a complete clearing up of the hemorrhages, and after one week in the hospital she returned home, and after two weeks in bed she was up and around again. There was no permanent injury, and since the accident she has borne two children, one within two years thereafter.
Enough has been said to indicate that the verdict for $2,500 is excessive, and that $1,500 would have been ample compensation under the circumstances.
The verdict of $200 for Mr. Hawkins is not excessive, however, as he incurred a doctor’s bill of $60 and had to pay a woman to attend Mrs. Hawkins and do the house work for about three weeks at $25 per week, which would leave only $65 for loss of consortium.
If Mrs. Hawkins will file an acceptance of a reduction of $1,000 in the amount of her verdict on or before December 26th, 1931, the verdict may stand for $1,500 and the rule will be discharged, otherwise the rule will be made absolute and a new trial granted as to damages only. As to Mr. Hawkins, the rule will be discharged.